

113 SRES 413 ATS: Recognizing 20 years since the genocide in Rwanda, and affirming it is in the national interest of the United States to work in close coordination with international partners to help prevent and mitigate acts of genocide and mass atrocities.
U.S. Senate
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 413IN THE SENATE OF THE UNITED STATESApril 7, 2014Mr. Coons (for himself, Mr. Menendez, Mr. Flake, Mr. Cardin, Mrs. Shaheen, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 11, 2014Reported by Mr. Menendez, without amendmentDecember 9, 2014Considered, amended, and agreed to with an amended preambleRESOLUTIONRecognizing 20 years since the genocide in Rwanda, and affirming it is in the national
			 interest of the United States to work in close coordination with
			 international partners to help prevent and mitigate acts of genocide and
			 mass atrocities.Whereas in the aftermath of the Holocaust, the United Nations General Assembly adopted the
			 Convention on the Prevention and Punishment of the Crime of Genocide
			 declaring that genocide, whether committed in a time of peace or war, is a
			 crime under international law;Whereas the United States was the first country to sign the Convention on the Prevention and
			 Punishment of the Crime of Genocide, and the Senate voted to ratify the
			 Convention on the Prevention and Punishment of the Crime of Genocide on
			 February 11, 1986;Whereas, for approximately 100 days between April 7, 1994, and July 1994, more than 800,000
			 civilians were killed in a genocide in Rwanda that targeted members of the
			 Tutsi, moderate Hutu, and Twa populations, resulting in the horrific
			 deaths of nearly 70 percent of the Tutsi population living in Rwanda;Whereas the massacres of innocent Rwandan civilians were premeditated and systematic attempts to
			 eliminate the Tutsi population by Hutu extremists, fueled by hatred and
			 incitement propagated by newspapers and radio;Whereas in addition to systematic targeting of an ethnic minority in Rwanda resulting in the mass
			 slaughter of innocent civilians, rape was also used as a weapon of war;Whereas, despite the deployment of the United Nations Assistance Mission for Rwanda (UNAMIR) in
			 October 1993 following the end of the Rwandan Civil War, its mandate was
			 insufficient to ensure the protection of large swathes of the population,
			 demonstrating the inability of the United Nations to effectively respond
			 to the unfolding genocide and stop or mitigate its impact;Whereas, on July 4, 1994, the Rwandan Patriotic Front, a trained military group consisting of
			 formerly exiled Tutsis, began its takeover of the country, which resulted
			 in an ending of the genocide, though not a complete end to the violence,
			 including retribution;Whereas, in October 1994, the International Criminal Tribunal for Rwanda (ICTR) was established as
			 the first international tribunal with the mandate to prosecute the crime
			 of genocide and ultimately prosecuted 63 individuals for war crimes,
			 including genocide and crimes against humanity as well as the first
			 convictions for rape as a weapon of war;Whereas the United States Government supports initiatives to ensure that victims of genocide and
			 mass atrocities are not forgotten, and has committed to work with
			 international partners to help prevent genocide and mass atrocities and
			 identify and support a range of actions to protect civilian populations at
			 risk;Whereas, in July 2004, the Senate adopted Senate Concurrent Resolution 133 and the House of
			 Representatives adopted House Concurrent Resolution 467, declaring that
			 “the atrocities unfolding in Darfur, Sudan, are
			 genocide”, and calling on the United States Government and the 
			 international community to take measures to address the situation
			 immediately;Whereas, in September 2004, the United States Government, in testimony by Secretary of
			 State	Colin Powell before the Committee on Foreign Relations
			 of the Senate, declared the
			 ongoing conflict in Darfur, Sudan, a “genocide” perpetrated by the
			 government based in Khartoum against its own people and affecting over
			 2,400,000 people in Sudan, including an estimated 200,000 fatalities;Whereas, in September 2005, the United States joined other members of the United Nations in
			 adopting United Nations General Assembly Resolution 60/1, which affirmed
			 that the international community has a responsibility to use appropriate
			 diplomatic, humanitarian and other peaceful means to help protect
			 populations from genocide, war crimes, ethnic cleansing, and crimes
			 against humanity;Whereas, in December 2011, the Senate unanimously passed Senate Concurrent Resolution 71,
			 recognizing the United States national interest in helping to prevent and
			 mitigate acts of genocide and other mass atrocities against civilians, and
			 urging the development of a whole of government approach to prevent and
			 mitigate such acts;Whereas, in April 2012, President Barack Obama established the Atrocities Prevention Board within
			 the United
			 States inter-agency structure, chaired by National Security staff, to help
			 identify and more effectively address atrocity threats, including
			 genocide, as a core national security interest and core moral
			 responsibility;Whereas, in July 2013, the National Intelligence Council completed the first ever National
			 Intelligence Estimate on the global risk for mass atrocities and genocide;Whereas, in January 2014, the National Director of Intelligence testified before the Select
			 Committee on Intelligence of the Senate, stating that “the overall risk of
			 mass
			 atrocities worldwide will probably increase in 2014 and beyond. … Much of
			 the
			 world will almost certainly turn to the United States for leadership to
			 prevent and respond to mass atrocities.”;Whereas, despite measures taken by the United States Government and other governments since 1994,
			 the international
			 community still faces the challenges of responding to escalation of
			 violence, atrocities, and religious-based conflict in many corners of the
			 globe, including Syria and the Central African Republic, and a failure of
			 the international community to appropriately respond to and address the
			 rapidly deteriorating situation could result in further atrocities;Whereas the United Nations Security Council was unable to pass a resolution condemning the
			 Government of Bashar al Assad of Syria for the use of chemical weapons
			 against civilians, killing more than 1,400 of his own people in August
			 2013; andWhereas United Nations Secretary-General Ban Ki-moon recommended to the United Nations Security
			 Council the establishment of a United Nations peacekeeping mission in the
			 Central African Republic with the primary mandate to protect civilians:
			 Now, therefore, be itThat the Senate—(1)recognizes the United Nations designation of  April 7th as the International Day of Reflection on
			 the Genocide in Rwanda;(2)honors the memory of the  more than 800,000 victims of the Rwandan genocide and expresses sympathy
			 for those whose lives were forever changed by this horrific event;(3)expresses support for the people of Rwanda as they remember the victims of genocide;(4)affirms it is in the national interest of the United States to work in close coordination with
			 international partners to prevent and mitigate acts of genocide and mass
			 atrocities;(5)condemns ongoing acts of violence and mass atrocities perpetrated against innocent civilians in
			 Syria, the  Central African Republic, South Sudan, Sudan and elsewhere;(6)urges the President to confer with Congress on an ongoing basis regarding the priorities and
			 objectives of the Atrocities Prevention Board;(7)urges the President to work with Congress to strengthen the United States Government’s ability to
			 identify and more rapidly respond to genocide and mass atrocities in order
			 to prevent where possible and mitigate the impact of such events;(8)clarifies that nothing in this resolution shall be construed as an authorization for the use of
			 force or a declaration of war; and(9)supports ongoing United States and international efforts to—(A)strengthen multilateral peacekeeping capacities;(B)build capacity for democratic rule of law, security sector reform, and other measures to improve
			 civilian protection in areas of conflict;(C)ensure measures of accountability for perpetrators of mass atrocities and crimes against humanity;
			 and(D)strengthen the work of United States and international institutions, such as the Holocaust Memorial
			 Museum, which are working to document, identify, and prevent mass 
			 atrocities and inspire citizens and leaders worldwide to confront hatred
			 and prevent genocide.